                                                               Case 2:18-cv-01665-APG-GWF Document 20 Filed 12/06/18 Page 1 of 3



                                                           1   Mark M. Jones, Esq.
                                                               Nevada Bar No. 267
                                                           2   m.jones@kempjones.com
                                                               KEMP, JONES & COULTHARD, LLP
                                                           3   3800 Howard Hughes Pkwy., 17th Floor
                                                               Las Vegas, Nevada 89169
                                                           4   Telephone: (702) 385-6000
                                                               Attorney for Defendants
                                                           5   GYBB Recycling, LLC; Benny Yamagata;
                                                               GY General Industries, LLC; Cory Roberts; and
                                                           6   Yamagata Enterprises Family Office, LLC

                                                           7                     IN THE UNITED STATES DISTRICT COURT
                                                           8                              FOR THE DISTRICT OF NEVADA
                                                           9                                             * * *

                                                          10   3500-3675 PROCYON LLC, a Delaware                Case No.: 2:18-cv-01665-APG-GWF
                                                               limited liability company,
KEMP, JONES & COULTHARD, LLP




                                                          11
                                                                             Plaintiff,
                    (702) 385-6000 • Fax (702) 385-6001




                                                          12
                       3800 Howard Hughes Parkway
                         Las Vegas, Nevada 89169




                                                               vs.
                            kjc@kempjones.com




                                                          13
                             Seventeenth Floor




                                                               BB RECYCLING, INC., a Nevada                     STIPULATION, REQUEST AND ORDER
                                                          14   corporation; GYBB RECYCLING, LLC, a              EXTENDING TIME TO ANSWER OR
                                                               Nevada limited liability company; BERT           OTHERWISE RESPOND TO PLAINTIFF’S
                                                          15   BORS, an individual; CORY ROBERTS, an            COMPLAINT (Third Request)
                                                               individual; BENNY YAMAGATA, an
                                                          16   individual; GY GENERAL INDUSTRIES,
                                                               LLC, a Nevada limited liability company;
                                                          17   YAMAGATA ENTERPRISES FAMILY
                                                               OFFICE, LLC, a Nevada limited liability
                                                          18   company; and DOES 1 through X, inclusive;
                                                               and ROE BUSINESS ENTITIES XI through
                                                          19   XX, inclusive,

                                                          20                 Defendants.

                                                          21

                                                          22          Defendants GYBB RECYCLING, LLC; CORY ROBERTS; BENNY YAMAGATA;
                                                          23   GY GENERAL INDUSTRIES, LLC; and YAMAGATA ENTERPRISES FAMILY OFFICE,
                                                          24   LLC (collectively the “GYBB Defendants”) and Plaintiff 3500-3675 PROCYON, LLC, by and
                                                          25   through their respective counsel, hereby respectfully submit this Stipulation, Request and Order
                                                          26   Extending Time to Answer or Otherwise Respond to Plaintiff’s Complaint (the “Stipulation”).
                                                          27   This Stipulation is made in accordance with LR IA 6-1, LR IA 6-2, and LR 7-1of the Local
                                                          28


                                                                                                            1
                                                               Case 2:18-cv-01665-APG-GWF Document 20 Filed 12/06/18 Page 2 of 3



                                                           1   Rules of this Court. This is the third request for an extension of time to file an answer or

                                                           2   otherwise respond to Plaintiff’s Complaint.

                                                           3          The GYBB Defendants accepted service of Plaintiff’s Complaint on September 26,

                                                           4   2018. The GYBB Defendants’ responsive pleading was originally due October 26, 2018. The

                                                           5   parties have agreed and still agree to discuss settlement and stipulated to extend the deadline for

                                                           6   the GYBB Defendants to prepare a responsive pleading to Plaintiff’s Complaint to November 9,

                                                           7   2018 (first extension). For good cause, the parties then requested and the Court granted a second

                                                           8   extension up to and including December 10, 2018, for the GYBB Defendants to file an answer

                                                           9   or otherwise respond to Plaintiff’s Complaint.

                                                          10          Since the time the second extension was granted and with the factual history involved
KEMP, JONES & COULTHARD, LLP




                                                          11   and the claims and parties at hand, it has proven more difficult and time-consuming than was
                    (702) 385-6000 • Fax (702) 385-6001




                                                          12   expected for the parties to fully analyze and consider a settlement. The parties hereby stipulate
                       3800 Howard Hughes Parkway
                         Las Vegas, Nevada 89169
                            kjc@kempjones.com




                                                          13   that the GYBB Defendants shall have another extension, from December 10, 2018, to January
                             Seventeenth Floor




                                                          14   10, 2019, to file an answer or otherwise respond to Plaintiff’s Complaint. Additionally, the

                                                          15   GYBB Defendants just discovered a mistake in the failure to previously include Cory Roberts in

                                                          16   the previous extensions requested and granted for the GYBB Defendants’ deadline to respond to

                                                          17   the Complaint. There was always an intent to include Mr. Roberts for purposes of the

                                                          18   extensions. We are therefore hereby adding Mr. Roberts to this Stipulation, Request and Order

                                                          19   Extending Time to Answer or Otherwise Respond to Plaintiff’s Complaint.

                                                          20          Upon agreement by and between all the parties hereto as set forth herein, the GYBB

                                                          21   Defendants therefore respectfully request that this Court grant an extension of time, up to and

                                                          22   including January 10, 2019, for the GYBB Defendants to file an answer or otherwise respond to

                                                          23   Plaintiff’s Complaint. By entering into this Stipulation, none of the parties waive any rights they

                                                          24   ///

                                                          25

                                                          26   ///

                                                          27

                                                          28   ///


                                                                                                              2
                                                               Case 2:18-cv-01665-APG-GWF Document 20 Filed 12/06/18 Page 3 of 3



                                                           1   have under statute, law or rule with respect to Plaintiff’s Complaint or responding to the same.

                                                           2

                                                           3   DATED this 6th day of December, 2018.                DATED this 6th day of December, 2018.

                                                           4   KEMP, JONES & COULTHARD, LLP                         ALBRIGHT, STODDARD,
                                                                                                                    WARNICK & ALBRIGHT
                                                           5
                                                               /s/ Mark M. Jones                                    /s/ D. Chris Albright
                                                           6
                                                               _____________________________                        _____________________________
                                                           7   Mark M. Jones, Esq.                                  D. Chris Albright, Esq.
                                                               Nevada Bar No. 267                                   Nevada Bar No. 4904
                                                           8   3800 Howard Hughes Parkway, 17th Floor               William H. Stoddard, Jr., Esq.
                                                               Las Vegas, Nevada 89169                              Nevada Bar No. 8679
                                                           9   Attorneys for Defendants                             801 South Rancho Drive, Suite D-4
                                                               GYBB Recycling, LLC; Benny Yamagata;                 Las Vegas, Nevada 89106
                                                          10
                                                               GY General Industries, LLC; Cory Roberts;            Attorneys for Plaintiff
KEMP, JONES & COULTHARD, LLP




                                                          11   and Yamagata Enterprises Family Office, LLC
                    (702) 385-6000 • Fax (702) 385-6001




                                                          12
                       3800 Howard Hughes Parkway
                         Las Vegas, Nevada 89169
                            kjc@kempjones.com




                                                          13
                             Seventeenth Floor




                                                                                                       ORDER
                                                          14                                                IT IS SO ORDERED.
                                                          15

                                                          16                                                ___________________________________
                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                          17

                                                          18                                                Dated: ______________________________
                                                                                                                       12-7-2018

                                                          19
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28


                                                                                                             3
